DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 8/19/2022 is acknowledged.  Claims 1, 3, 7, 10, 21, 23, 26, 31 have been amended.  Claims 4-6 and 28-30 have been canceled.  Claims 35-36 have been added.  Claims 1-3, 7-27, 31-36 are pending and discussed in this Office action.  All of the amendment and arguments have been thoroughly reviewed and considered.  Applicant amendments and arguments were found persuasive to obviate the rejections of the prior Office action.  
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were found persuasive to withdrawn the rejections of the previous Office.  An updated search revealed that the closest prior art, Oberstrass et al, has already been made of record. While Obsterstrass et al discuss covalent and non-covalent attachment of primers (i.e., second primer and/or fourth primer) to a solid support and extension from the second primer, the reference does not teach hybridizing an invasion primer to a second strain of a polynucleotide and extending the invasion primer to generate an invasion strand, wherein the invasion primer is not covalently attached to a solid support. The examiner agrees with Applicant’s assertion that instead, Oberstrass teaches extension from a second primer, which is not the soluble invasion primer, where that second primer hybridizes after invasion primer hybridization. See e.g., paras. [0022], [0030]-[0031], [0058], and [0060]-[0066], and FIGS. 2-4 and 7-10.
Patentability is based on the combination of method steps recited in the claims 1-3, 7-27, 31-36 as currently amended.  Accordingly, the instant invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637